Exhibit 32 CAMBREX CORPORATION Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Cambrex Corporation (the “Company”) on form 10-Q for the period ending June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Company certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his respective knowledge: 1. The Report fully complies, in all material respects, with the requirements of Section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Steven M. Klosk Steven M. Klosk President and Chief Executive Officer /s/Gregory P. Sargen Gregory P. Sargen Vice President and Chief Financial Officer Dated: August 5, 2009
